Citation Nr: 0416481	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  93-07 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an increased, extra-schedular evaluation, 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1), for 
right knee disability.


ATTORNEY FOR THE BOARD

G. Strommen, Counsel




INTRODUCTION

The veteran served on active duty from July 1984 to May 1988 
in the United States Air Force.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision in 
which the RO granted service connection for a right knee 
disability, assigning a 10 percent evaluation.  In May 1993, 
the veteran filed a notice of disagreement (NOD) with the 
assigned rating for her right knee disability.  A statement 
of the case (SOC) was issued in October 1993.  As noted in an 
August 1998 Remand, the Board accepted the veteran's 
September 1993 statement addressing her right knee as a 
substantive appeal.  

In February 1994, the RO increased the veteran's right knee 
disability evaluation to 20 percent and assigned a temporary 
total rating for convalescence from August 4, 1993 to October 
1, 1993.  In a February 1995 rating action, the RO extended 
the veteran's temporary total rating until March 1, 1994, 
based on a VA doctor's statement.  

In an October 1997 supplemental SOC (SSOC), the RO first 
addressed extra-schedular consideration for the veteran's 
right knee disability, finding that an exceptional or unusual 
disability picture was not presented.  

In August 1998, the Board remanded the veteran's claim for an 
increased rating to the RO for another VA examination of the 
veteran's right knee, and to obtain any additional medical 
records reflecting treatment for the right knee disability.  
Subsequently, in March 2002, the Board rendered a decision on 
the question of an increased schedular evaluation for the 
right knee; at that time, it was determined that an 
additional 10 percent disability evaluation for right knee 
disability due to painful motion was warranted; the RO 
subsequently implemented that action, assigning a January 22, 
1999 effective date for the award.  Also in March 2002, the 
Board remanded the matter of an extra-schedular rating for 
the veteran's right knee disability to the RO for 
consideration and development.  As reflected in a February 
2004 SSOC, the RO again determined that referral for 
assignment of an extra-schedular rating was not warranted, 
and returned the matter to the Board.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's right knee disability has not resulted in 
marked interference with employment or frequent periods of 
hospitalization, and is not otherwise shown to be so 
exceptional or unusual as to render the regular schedular 
criteria inadequate, and to warrant assignment of any higher 
rating on an extra-schedular basis. 


CONCLUSION OF LAW

The criteria for invoking the procedures for referral of the 
claim for assignment of an increased, extra-schedular rating, 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1), for 
right knee disability, have not been met.  38 U.S.C.A. §§ 
5103, 5103A (West  2002); 38 C.F.R. §§ 3.159,  3.321(b) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the October 1997 and February 2004 SSOCs, as well as 
the April 2001, March 2002 and October 2003 letters, the RO 
notified the veteran of the legal criteria governing the 
claim, the evidence that has been considered in connection 
with her appeal, and the bases for the denial of the claim.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claim, and has been afforded ample opportunity to 
submit information and evidence.  

The Board also finds that the RO's March 2002 and October 
2003 letters satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and what evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In these 
letters, the RO requested that the veteran provide 
information, and, if necessary, authorization, to enable it 
to attempt to obtain any outstanding medical or employment 
evidence pertinent to the claim on appeal.  The RO's letters 
also invited the veteran to send in any evidence in her 
possession.

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this case has 
not, in any way, prejudiced the appellant.  As indicated 
above, the RO's initial adjudication of extra-schedular 
consideration for her right knee disability occurred in 
October 1997, prior to the passage of the VCAA, hence no 
notice was required at that time.  The first post-VCAA re-
adjudication on the issue of extraschedular consideration did 
not occur until the February 2004 SSOC, well after the one-
year period for response noted in the March 2002 notice 
letter, and four months after the October 2003 notice letter 
referenced above.  As stated, these letters specifically 
notified the veteran of the VCAA duties to notify and assist, 
and provided the veteran with the opportunity to respond 
thereto. 

Significantly, there is no indication whatsoever that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained the veteran's identified VA 
medical treatment records, and has arranged for the veteran 
to undergo VA examination on two occasions in connection with 
her right knee disability.  Moreover, the veteran has been 
given multiple opportunities to submit evidence to support 
her claim.  Significantly, no outstanding sources of 
pertinent evidence, to include from any treatment providers, 
have been identified, nor has the veteran indicated that 
there is any outstanding pertinent evidence that has not been 
obtained.  In fact, the record reveals that she has never 
received private treatment for her right knee, and in a June 
1999 statement, the veteran asserted that she stopped seeking 
treatment from VA in 1998 due to discontent with delays at 
the VA facilities.  The RO requested VA treatment records 
through November 1998.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding with a decision on 
appeal at this juncture.

II.  Extra-schedular Consideration

A. Factual Background

The veteran has two separate, schedular ratings for service-
connected right knee disability:  20 percent for moderate 
instability (under Diagnostic Code 5257) and 10 percent for 
painful motion (under Diagnostic Code 5010).  The overall or 
combined right knee evaluation is 30 percent.

Evidence of record shows that during a September 1992 VA 
examination, the veteran reported that she twisted her right 
knee while playing basketball during service.  She complained 
of stiffness in her knee, difficulty ascending or descending 
stairs, a "popping" in the infrapatellar area of the right 
knee, and locking and swelling. She stated that her symptoms 
were worse after walking for long distances. She said she was 
unable to jog or ride a bike. On examination of the right 
knee, there was 1+ effusion of the right knee, and no gross 
deformities. There was patellar-femoral grinding and 
crepitus. There was parapatellar tenderness, and medial 
popliteal fossa pain. Lachman's, anterior drawer, McMurray's 
and pivot shift tests were all negative. Range of motion of 
the right knee was from 0 to 120 degrees. An X-ray study 
showed patella malalignment and patella alta. The diagnosis 
was bilateral patella-femoral syndrome with patella 
malalignment and patella alta.

A February 1993 VA orthopedic consultation report shows that 
the veteran complained of chronic bilateral knee pain. On 
examination of the right knee, there was a hypermobile 
patella, medial facet tenderness, mild quadriceps atrophy, 
genu recurvatum, and a positive compression test. There was 
no laxity of the anterior cruciate ligament, the posterior 
cruciate ligament, the medial collateral ligament or the 
lateral collateral ligament, and there was no joint line 
tenderness. An X-ray study showed bilateral alta with 
moderate lateral subluxation. The diagnosis was bilateral 
alta with malalignment and poor tracking. Physical therapy 
was prescribed for quadriceps strengthening.

A July 1993 VA outpatient treatment record reflects that the 
veteran complained of chronic knee pain. On examination of 
the right knee, the examiner noted tenderness and 
patellofemoral crepitus. Range of motion was from 0 to 125 
degrees. The examiner diagnosed a probable medial meniscal 
tear. VA hospital records show that in August 1993 the 
veteran underwent a partial medial meniscectomy of the right 
knee. The postoperative diagnosis was a right medial meniscus 
tear.

In December 1993, the RO received VA medical records dated 
from August 1993 to October 1993. Such records reflect 
treatment for bilateral knee pain. An August 1993 brief 
operative note reflects diagnoses of chondromalacia of the 
right patella, and a right medial meniscal tear. On follow- 
up examination in September 1993, range of motion of the 
right knee was from 0 to 135 degrees. There was minimal 
joint-line tenderness and a well-healed incision. A 
subsequent progress note dated in September 1993 shows that 
the veteran reported that she felt much better since her 
surgery, and had no pain. An October 1993 treatment note 
shows that the veteran reported that she was doing much 
better but still had some patello-femoral pain. On 
examination, McMurray's sign was negative, and there was 
patello-femoral pain. The diagnosis was patello-femoral 
syndrome.

By a statement dated in March 1994, a VA doctor indicated 
that the veteran was unable to work from September 1993 to 
February 1994 due to ". . . a postsurgical knee problem which 
did not allow her to climb, extensive walking and alike 
[sic]."

In June 1994, the RO received a copy of a September 1992 X-
ray study of the veteran's right knee; the diagnostic 
impression was a normal knee.

In November 1995, the veteran submitted a statement asserting 
that she could not work to her fullest capacity due to her 
knee disability and that she had lost numerous jobs because 
of her knee. 

By a letter to the veteran dated in August 1998, the RO asked 
her to provide the names and addresses of private medical 
care providers who treated her for a right knee disability. 
In October 1998, the RO received statements from the veteran 
in which she reported receiving VA medical treatment. She did 
not report receiving any private treatment for her right knee 
disability.

In August 1998, the RO received partially duplicative VA 
medical records dated from October 1991 to June 1994 that 
reflect treatment for a variety of conditions, including 
physical therapy for complaints of bilateral knee pain. A 
February 1994 initial physical therapy visit shows that the 
veteran complained of bilateral knee pain when going up 
stairs, and when sitting or walking for too long. She 
reported that her right knee gave out in the past, but had 
not done so since her arthroscopy. On examination, range of 
motion of the right knee was from 0 to 123 degrees. The 
examiner indicated that the veteran had bilateral small, 
high-riding patellae and other structural factors, including 
foot deformities, which predisposed her to patellofemoral 
joint problems. A March 1994 orthopedic treatment note shows 
that the veteran complained of anterior knee pain. On 
examination, there was persistent quadriceps atrophy, 
decreased effusion, moderate medial joint-line tenderness and 
parapatellar tenderness. The diagnostic assessment was status 
post right knee arthroscopy and patello-femoral 
chondromalacia. On examination in April 1994, range of motion 
of the right knee was from 0 to 125 degrees.

In December 1998, the RO received VA medical records dated 
from February 1997 to August 1998 that reflect treatment for 
a variety of conditions. Such records are negative for 
treatment of a right knee disability.

During a January 1999 VA orthopedic examination, the veteran 
complained of bilateral knee pain. The examiner reported 
reviewing the claims folder. On examination, there was no 
clinical evidence of significant pathology in either knee. 
Range of motion was normal. There was no instability, and no 
effusion. When questioned as to flare-ups, the veteran stated 
that her complaint was always the same, and there were no 
precipitating or alleviating factors. The examiner indicated 
that there was no additional limitation of motion during a 
flare-up. The examiner indicated that an X-ray study showed 
mild early arthritis of both knees. The diagnosis was status 
post arthroscopy of the right knee.

During a March 1999 additional examination of the right knee, 
the VA examiner indicated that range of motion of both knees 
was painless and was from 0 to 140 degrees. Power was good 
and there was no effusion. The veteran was able to squat down 
completely, and could do deep bending while standing on one 
leg. There were portal arthroscopy scars on the right knee, 
there was no ankylosis, and there was crepitation in the 
right knee. The veteran reported that she had recently been 
doing a lot of carrying, walking and cleaning. She said she 
missed a few days of work per month due to right knee pain, 
but she could not say exactly how many days.

By a letter dated in June 1999, the veteran stated that she 
had not sought VA outpatient treatment from 1994 to 1998 due 
to "reasons of mass discontent." She said she decided to 
simply bear the pain.  She noted that she did not have "all 
day to sit" waiting for appointments, that she had to work 
every day.  She also noted that she had lost several jobs due 
to the VA and its "scheduling conflicts."  She stated that 
although the VA examination report indicated that she could 
squat, that she was only able to do so then because she was 
supporting herself with her arms, and that when squatting 
unassisted, she could only do so 1/4 of the way before 
feeling a sharp pain beneath her kneecaps, followed by a 
buckling of the knees. She contended that her range of motion 
had worsened since she completed physical therapy a few years 
previously. She contended that her VA examinations were 
inadequate. She said that after exercise, such as dancing, 
walking, bike riding, skating or lifting, she was unable to 
walk pain-free for days, and that she had difficulty walking 
up and down train platforms and subway stairs on a daily 
basis.  

By letters to the veteran dated in April 2001, March 2002, 
and October 2003, the RO advised the veteran of the recent 
passage of the VCAA and of her rights under the Act.  She was 
told of the actions that had been taken to assist her with 
her claim, and asked to submit any additional pertinent 
records such as medical treatment or employment records 
showing how her disability had impacted her employment.  She 
was advised that she needed to demonstrate that her service-
connected right knee disability was so disabling that the 
normal rating provisions would not adequately compensate her.  
The veteran did not respond to any of these letters.

B.  Analysis

The veteran has asserted, in her November 1995 statement and 
at her January 1999 VA examination, that her right knee 
disability causes her to lose time from work and impairs her 
ability to work and these statements are interpreted as 
challenges to the adequacy of her combined 30 percent 
schedular evaluation.
 
Disability evaluations generally are determined by comparing 
a veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Ordinarily, the VA Rating Schedule will 
apply to the evaluation of a disability unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

In exceptional circumstances, where the schedular criteria 
are found to be inadequate, the veteran may be awarded a 
higher rating on an extra-schedular rating.  38 C.F.R. § 
3.321(b) (2003).  According to this regulation, an extra-
schedular disability rating is warranted upon "[a] finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.  

The veteran has not identified any factors that may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful in finding evidence of any such 
factors.  By her own statement in June 1999, the appellant 
has indicated that, despite subsequent pain in her knee, she 
is able to dance, walk, skate, and ride a bike.  In fact, she 
also indicates in that letter that the pain is not so bad 
that it is worth missing time from work to seek treatment.  

Additionally, despite being asked to do so on several 
occasions, the veteran has not submitted any evidence 
confirming that her right knee disability has markedly 
interfered with her employment in a way not contemplated in 
the regular schedular standards.  Also, there is no evidence 
of record confirming impairment in earning capacity due to 
right knee disability.  

As to the question of hospitalizations interfering with 
employment, the veteran has not required any hospitalization 
for her disability.  She had surgery on her right knee in 
August 1993, and received schedular compensation of 100 
percent during the convalescent period from August 1993 to 
March 1994.  

The Board does not doubt that the veteran's pain on use of 
the right knee would have an adverse impact on employability.  
However, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) (2003).  See also 38 C.F.R. § 4.1 (2003) 
("[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.")  The 
fact that a disability interferes with employment generally 
is not an exceptional or unusual circumstance triggering 
extra-schedular consideration; rather, such consideration 
requires a disability picture which produces impairment of 
earning capacity in ways not addressed in the rating 
schedule.  See VA O.G.C. Prec. 6-96 (Aug. 16, 1996). 

The currently assigned 20 and 10 percent evaluations, or 
combined 30 percent evaluation, for the veteran's service 
connected right knee disability contemplate(s) precisely the 
symptoms demonstrated in her medical records and statements, 
primarily pain on use.  There is no evidence, clinical or 
otherwise, that demonstrates or even suggests anything 
exceptional or unusual about the veteran's service-connected 
disability that is not contemplated in the criteria of the 
VA's Schedule for Rating Disabilities.

In short, although in no way diminishing the severity of the 
veteran's right knee disability, under the circumstances of 
this case, the Board is unable to find that the veteran's 
right knee presents an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment, or frequent periods of hospitalization, so as to 
render inadequate the application of the regular schedular 
standards.  As such, Board must conclude that the criteria 
for invoking the procedures of 38 C.F.R. 3.321(b)(1), for 
assignment of an increased, extra-schedular rating are not 
met, and the claim on appeal must be denied.


ORDER

The claim for an increased, extra-schedular evaluation, 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1), for 
right knee disability, is denied.




	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



